                                                           Case 2:20-cv-02291-DOC-KES Document 343 Filed 07/20/21 Page 1 of 3 Page ID #:8999



                                                                           1   SPERTUS, LANDES & UMHOFER, LLP
                                                                               Matthew Donald Umhofer (SBN 206607)
                                                                           2   Elizabeth A. Mitchell (SBN 251139)
                                                                               617 W. 7th Street, Suite 200
                                                                           3   Los Angeles, California 90017
                                                                               Telephone: (213) 205-6520
                                                                           4   Facsimile: (213) 205-6521
                                                                               mumhofer@spertuslaw.com
                                                                           5   emitchell@spertuslaw.com
                                                                           6
                                                                               Attorneys for Plaintiffs
                                                                           7
                                                                           8
                                                                                                          UNITED STATES DISTRICT COURT
                                                                           9
                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                          10
                                                                          11
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                 LA ALLIANCE FOR HUMAN                     CASE NO. 2:20-CV-02291-DOC-KES
                                                                          12     RIGHTS, an unincorporated
                                 1990 SOUTH BUNDY DR., SUITE 705




                                                                                 association, JOSEPH BURK,
                                     LOS ANGELES. CA 90025




                                                                          13     HARRY TASHDJIAN, KARYN                    Assigned to Judge David O. Carter
                                                                                 PINSKY, CHARLES MALOW,
                                                                          14     CHARLES VAN SCOY, GEORGE
                                                                                 FREM, GARY WHITTER, and                   STIPULATION TO VACATE
                                                                          15     LEANDRO SUAREZ, individuals,              HEARING AND BRIEFING
                                                                                 Plaintiffs,                               SCHEDULE FOR DEFENDANT
                                                                          16                                               CITY OF LA’S MOTION TO
                                                                                              Plaintiffs,                  DISMISS
                                                                          17
                                                                                       v.
                                                                          18                                               Hearing: August 19, 2021
                                                                                 CITY OF LOS ANGELES, a                    Time: 9:00am
                                                                          19     municipal entity; COUNTY OF LOS           Courtroom: 9D
                                                                                 ANGELES, a municipal entity; and          411 W. Fourth Street
                                                                          20     DOES 1 through 200 inclusive,             Santa Ana, California 92701
                                                                                 Defendants.,
                                                                          21
                                                                          22                  Defendants.
                                                                          23
                                                                          24
                                                                          25         PLAINTIFFS LA Alliance for Human Rights, et al. (“Plaintiffs”) and
                                                                          26   DEFENDANT City of Los Angeles (“City”) hereby agree and stipulate as follows:
                                                                          27
                                                                          28
                                                                                                                       1
                                                                                   STIPULATION TO VACATE BRIEFING ON DEFENDANT CITY OF LOS ANGELES’
                                                                                                          MOTION TO DISMISS
                                                           Case 2:20-cv-02291-DOC-KES Document 343 Filed 07/20/21 Page 2 of 3 Page ID #:9000



                                                                           1         WHEREAS Defendant City filed a motion to dismiss Plaintiff’s complaint on
                                                                           2   June 16, 2021 (Docket 336);
                                                                           3         WHEREAS the Court scheduled the hearing on City’s motion to dismiss for
                                                                           4   August 19, 2021, at 9:00 a.m. (Docket 338);
                                                                           5         WHEREAS Plaintiff intends to amend the complaint and will seek to do so
                                                                           6   under Fed. R. Civ. Proc. 15(a)(2);
                                                                           7         WHEREAS Defendant City, Defendant County, and Intervenor Cangress filed
                                                                           8   an appeal of the Court’s April 20, 2021, injunction (Docket 278, 281, 283);
                                                                           9         WHEREAS any order by the Court of Appeals may substantially affect the
                                                                          10   manner in which Plaintiff amends the operative complaint;
                                                                          11         WHEREAS Plaintiff and Defendant City agree that further meeting and
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                          12   conferring about Plaintiff’s intent to amend the complaint may be fruitful, and may
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13   substantially limit the issues to be briefed and decided by the Court;
                                                                          14         WHEREAS Plaintiff and Defendant City agree that in the interest of judicial
                                                                          15   economy, the current briefing schedule and August 19, 2021, hearing on City’s
                                                                          16   Motion to Dismiss may be vacated pending Plaintiff’s intent to file a First Amended
                                                                          17   Complaint;
                                                                          18         NOW THEREFORE Plaintiff and Defendant City hereby agree and stipulate:
                                                                          19         • The current briefing schedule and hearing date of August 19, 2021, of
                                                                          20            Defendant City’s Motion to Dismiss may be vacated;
                                                                          21         • Within seven (7) days from the Ninth Circuit’s order on the appeal from the
                                                                          22            April 20, 2021, preliminary injunction, the parties agree to further meet and
                                                                          23            confer regarding Plaintiff’s intent to file a First Amended Complaint;
                                                                          24         • The City reserves all rights to maintain any argument, objection, or position
                                                                          25            regarding Plaintiff’s complaint and First Amended Complaint, if one is
                                                                          26            filed;
                                                                          27         • If a First Amended Complaint is filed, the City will have thirty (30) days to
                                                                          28            respond from the date of filing or the date the First Amended Complaint is
                                                                                                                          2
                                                                                  STIPULATION TO VACATE BRIEFING ON DEFENDANT CITY OF LOS ANGELES’
                                                                                                         MOTION TO DISMISS
                                                           Case 2:20-cv-02291-DOC-KES Document 343 Filed 07/20/21 Page 3 of 3 Page ID #:9001



                                                                           1            deemed filed, whichever is later. If a First Amended Complaint is not filed,
                                                                           2            then Defendant City’s Motion to Dismiss will be scheduled for hearing at a
                                                                           3            date convenient for the Court, with a briefing schedule pursuant to the rules
                                                                           4            of procedure and orders of this Court based upon that hearing date.
                                                                           5
                                                                           6
                                                                           7   Dated: July 19, 2021            Respectfully submitted,
                                                                           8
                                                                           9                                   /s/ Elizabeth A. Mitchell
                                                                                                               SPERTUS, LANDES & UMHOFER, LLP
                                                                          10                                   Matthew Donald Umhofer (SBN 206607)
                                                                                                               Elizabeth A. Mitchell (SBN 251139)
                                                                          11
                         TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                                               Attorneys for Plaintiffs
                                                                          12
                                 1990 SOUTH BUNDY DR., SUITE 705
                                     LOS ANGELES. CA 90025




                                                                          13
                                                                               Dated: July 19, 2021            /s/ Scott Marcus
                                                                          14                                   Scott Marcus
                                                                                                               Senior Assistant City Attorney
                                                                          15                                   LOS ANGELES CITY ATTORNEY’S OFFICE
                                                                          16                                   Attorneys for Defendant City of Los Angeles
                                                                          17
                                                                          18
                                                                          19   Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(1), Elizabeth Mitchell hereby
                                                                          20   attests that concurrence in the filing of this document and its contents was obtained
                                                                          21   from all signatories listed above
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28
                                                                                                                          3
                                                                                  STIPULATION TO VACATE BRIEFING ON DEFENDANT CITY OF LOS ANGELES’
                                                                                                         MOTION TO DISMISS
